                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEVADA


JOHN D. LAWSON,                    )
                                   )
                Plaintiff,         )
                                   )
     v.                            )
                                   )
KLONDEX MINES LTD., RODNEY         ) Case 3:18-cv-00284-LRH-CBC
COOPER, MARK DANIEL, JAMIE         )
HAGGARTY, RICHARD J. HALL, PAUL    )
ANDRE HUET, WILLIAM MATLACK,       )
CHARLES OLIVER, and BLAIR SCHULTZ, )
                                   )
                Defendants.        )
     STIPULATION AND ORDER REGARDING THE AMENDED PLEADING AND
                         BRIEFING SCHEDULE

        WHEREAS, on December 18, 2018, the Court granted plaintiff John D. Lawson’s

(“Lawson”) motion to consolidate, be appointed lead plaintiff, and appoint lead and liaison

counsel;

        WHEREAS, on January 22, 2019, counsel for defendants have waived service of process

pursuant to Fed. R. Civ. P. 4;

        WHEREAS, the parties have met and conferred on a proposed schedule for the briefing

of this action; and,

        WHEREAS, this is the first request for an extension of time by any party.

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the

undersigned counsel for each of the parties hereto as follows:


        (1)     Plaintiff’s amended verified class action complaint will be filed on February 4,

                2019;




                                                1
       (2)     The Defendants’ opening brief in support of their motion to dismiss will be filed

               on March 21, 2019;

       (3)     Plaintiff’s response brief in opposition to Defendants’ motion will be filed on

               April 22, 2019;

       (4)     The Defendants’ reply brief in further support of their motion will be filed on

               May 13, 2019; and

       (5)     The parties shall contact the Court to schedule a hearing on the Defendants’

              motion to dismiss.
Dated: January 23, 2019                      Dated: January 23, 2019

  /s/ John P. Aldrich                          /s/ John D. Tennert
John P. Aldrich, Esq. (SBN 6877)             John D. Tennert, Esq. (SBN 11728)
Catherine Hernandez, Esq. (SBN 8410)         FENNEMORE CRAIG, P.C.
ALDRICH LAW FIRM, LTD.                       300 E. Second St., Suite 1510
7866 West Sahara Avenue                      Reno, Nevada 89501
Las Vegas, NV 89117                          Tel: (775) 788-2212
Tel: (702) 853-5490                          Fax: (775)788-2213
Fax: (702) 227-1975                          jtennert@fclaw.com
jaldrich@johnaldrichlawfirm.com
chernandez@johnaldrichlawfirm.com            Thomas P. Swigert, Esq.
                                             Admitted pro hac vice
Elizabeth K. Tripodi, Esq.                   Kathryn A. Johnson, Esq.
Admitted pro hac vice                        Admitted pro hac vice
LEVI & KORSINSKY, LLP                        DORSEY & WHITNEY LLP
1101 30th Street NW, Suite 115               50 S. 6th St., Suite 1500
Washington, DC 20007                         Minneapolis, MN 55402-1498
Tel: (202) 524-4290                          Tel: (612) 492-5677
Fax: (202) 333-2121                          Swigert.tom@dorsey.com
etripodi@zlk.com                             Johnson.kate@dorsey.com

Attorneys for Plaintiff John D. Lawson       Attorneys for Defendants Klondex Mines, Ltd.,
                                             Richard J. Hall, Paul Andre Huet, William
                                             Matlack, Charles Oliver, Blair Schultz, Rodney
                                             Cooper, Mark Daniel and James Haggarty

                                   ORDER

             IT IS SO ORDERED this 25th day of January, 2019.




                                                 ___________________________________
                                               2 LARRY  R. HICKS
                                                 UNITED STATES DISTRICT JUDGE
